Case 2:20-cv-02038-AB-SK Document 21 Filed 04/24/20 Page 1 of 3 Page ID #:422
Case 2:20-cv-02038-AB-SK Document 21 Filed 04/24/20 Page 2 of 3 Page ID #:423




dealership, Defendant DCH Chrysler Dodge Jeep Ram Fiat of Temecula (“DCH
Chrysler”). See Compl. p. 13.

       Defendant removed the action based on diversity jurisdiction, contending
that the citizenship of DCH Chrysler, which is non-diverse from Plaintiff’s
citizenship, should be disregarded for diversity purposes because DCH was
fraudulently joined. Plaintiff moves for remand on the ground that neither the
amount in controversy is satisfied, nor is there complete diversity because
Defendant has not proven Plaintiff’s citizenship or that DCH is fraudulently joined.
But the Court will not address the issues raised by the parties because Defendant
has not established its own citizenship.

 II.     LEGAL STANDARD

       A defendant may remove a civil action filed in state court to federal court.
28 U.S.C. § 1441(a). The removal statute is strictly construed against removal.
Takeda v. Nw. Nat. Life Ins. Co., 765 F.2d 815, 818 (9th Cir. 1985). If any doubt
exists as to the right of removal, federal jurisdiction must be rejected. Gaus v.
Miles, Inc., 980 F.2d. 564, 566-67 (9th Cir. 1992).

       For an action based on diversity of citizenship, the parties must be citizens
of different states and involves an amount in controversy over $75,000. 28 U.S.C.
§ 1332(a)(1).

III.     DISCUSSION

       Defendant has not established complete diversity of citizenship. Setting
aside the issues of whether Defendant has established Plaintiff’s citizenship or that
DCH Chrysler is fraudulently joined, Defendant has not adequately alleged its own
citizenship. Defendant’s Notice of Removal states that “FCA US . . . is a
corporation organized under the laws of the State of Delaware with its principal
place of business in Michigan.” Notice of Removal ¶ 28. But Defendant’s name—
FCA US LLC—indicates that it is a limited liability company. The citizenship of a
partnership or other unincorporated entity—such as a limited liability company—is
the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP,
437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of
every state of which its owners/members are citizens.”). To properly plead
diversity jurisdiction with respect to a limited liability company, the citizenship of
all members must be pled. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606 (9th Cir.


 CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           2
Case 2:20-cv-02038-AB-SK Document 21 Filed 04/24/20 Page 3 of 3 Page ID #:424




2016). Because Defendant has not identified all of its members, or each member’s
citizenship, Defendant has not properly alleged its citizenship.

       “Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
2001). This is particularly true for a removing defendant, who is presumed to know
the facts surrounding its own citizenship. See, e.g., Leon v. Gordon Trucking, Inc.,
76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014) (“[A] corporate defendant, like any
other, is presumed to know its own citizenship”).

       Defendant bears the heavy burden of establishing that removal was proper.
Having failed to establish its own citizenship, Defendant necessary failed to
establish complete diversity between the parties. The Court therefore remands this
action.

IV.      CONCLUSION

      The Court SUA SPONTE REMANDS this action to the state court from
which it was removed. Plaintiff’s Motion for Remand is DENIED AS MOOT.

         IT IS SO ORDERED.




 CV-90 (12/02)             CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                           3
